Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 1 of 58




            EXHIBIT 2
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 2 of 58



 1   Complete list of parties and counsel listed on signature pages.
 2                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 3                                   SAN JOSE DIVISION
 4

 5
     VOIP-PAL.COM, INC., a Nevada corpora-
 6   tion,

 7                         Plaintiff,
 8                                                    Case No. 3:18-cv-06216-LHK
            v.
 9   APPLE INC., a California corporation,
10
                            Defendant.
11

12   VOIP-PAL.COM, INC., a Nevada corpora-
     tion,
13
                           Plaintiff,
14
            v.
15
     AMAZON.COM, INC., a Delaware corpora-            Case No. 3:18-cv-07020-LHK
16   tion; AMAZON TECHNOLOGIES, INC., a
17   Nevada corporation,

18                          Defendants.
19

20

21          JOINT INVALIDITY CONTENTIONS OF APPLE INC., AMAZON.COM, INC.,
                        AND AMAZON TECHNOLOGIES, INC.
22

23

24

25

26
27

28
                                                     1
                                                         JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                     Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
          Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 3 of 58



 1                                                     Table of Contents
 2   1.   Preliminary Statement And Reservation Of Rights................................................... 3
 3   2.   Priority Of The Asserted Patents ............................................................................... 5
 4   3.   Invalidity Of The Asserted Claims Under 35 U.S.C. §§ 102 And 103 ..................... 6
 5        a.        Systems ........................................................................................................ 10
 6        b.        Patents and Patent Applications .................................................................. 30
 7        c.        Non-Patent Literature .................................................................................. 34
 8   4.   Invalidity Of The Asserted Patents Based On 35 U.S.C. § 112 For Lack Of Written
          Description And Enablement .................................................................................. 35
 9
          a.        ’762 Patent ................................................................................................... 37
10
          b.        ’330 Patent ................................................................................................... 39
11
          c.        ’002 Patent ................................................................................................... 43
12
          d.        ’549 Patent ................................................................................................... 45
13
     5.   Invalidity Of The Asserted Patents Based On 35 U.S.C. § 112 For Indefiniteness. 47
14
          a.        ’762 Patent ................................................................................................... 48
15
          b.        ’330 Patent ................................................................................................... 50
16
          c.        ’002 Patent ................................................................................................... 53
17
          d.        ’549 Patent ................................................................................................... 54
18
     6.   The Asserted Patents Are Directed to Patent-Ineligible Subject Matter ................. 55
19
     7.   Document Production .............................................................................................. 56
20

21

22

23

24

25

26
27

28                                                                   2
                                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
            Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 4 of 58



 1           Pursuant to the Court’s Case Management Order of January 16, 2019, defendants Apple
 2   Inc., Amazon.com, Inc., and Amazon Technologies, Inc. (collectively, “Defendants”) hereby
 3   jointly submit the following Initial Invalidity Contentions regarding U.S. Patent Nos. 9,537,762
 4   (“the ’762 patent”), 9,813,330 (“the ’330 patent”), 9,826,002 (“the ’002 patent”), the 9,948,549
 5   (“the ’549 patent”) (collectively, “the Asserted Patents”).
 6           Plaintiff VoIP-Pal.com, Inc. (“VoIP-Pal”) alleges in its Initial Infringement Contentions
 7   that Defendants infringe claims 6, 16, 21, 26, and 30 of the ’762 patent, claims 3, 4, 12, and 14
 8   of the ’330 patent, claims 1, 12, 22, 26, and 29 of the ’002 patent, and claims 2, 6, 9, 12, 17, and
 9   24 of the ’549 patent (collectively, the “Asserted Claims”). As discussed below, Defendants
10   contend that each of the Asserted Claims is invalid under at least 35 U.S.C. §§ 101, 102, 103,
11   and/or 112.
12           1.      Preliminary Statement And Reservation Of Rights
13           Defendants’ Initial Invalidity Contentions reflect Defendants’ present knowledge and
14   contentions regarding the Asserted Claims. Thus, the following contentions are based on De-
15   fendants’ current knowledge, understanding, and belief as to the facts and information available
16   as of the date of these Invalidity Contentions. Discovery has not yet been completed in this
17   matter. Thus, Defendants have not yet completed their investigation, discovery, or analysis of
18   matters relating to the invalidity of the Asserted Claims, including without limitation invalidity
19   due to on-sale or public use statutory bars. In addition, Defendants’ search for prior art is ongo-
20   ing. Accordingly, Defendants reserve the right to amend, modify, and supplement, without prej-
21   udice, these Invalidity Contentions as additional information is discovered or otherwise identified
22   or appreciated, including testimony about the scope and content of the claimed inventions or state
23   of the prior art.
24           Defendants submit these Initial Invalidity Contentions without waiving Defendants’ po-
25   sition that VoIP-Pal’s Infringement Contentions do not adequately identify with sufficient spec-
26   ificity the basis for VoIP-Pal’s contention that any accused product meets the limitations of any
27   of the Asserted Claims. Nothing stated herein is or shall be treated as an admission or suggestion
28                                                     3
                                                        JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                    Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 5 of 58



 1   that Defendants agree with VoIP-Pal regarding either the scope of any of the Asserted Claims or
 2   the claim constructions advanced directly or implicitly by VoIP-Pal’s Infringement Contentions
 3   or in any other pleading, discovery request or response, or written or verbal communications with
 4   Defendants. Additionally, nothing in these Initial Invalidity Contentions shall be treated as an
 5   admission that any of Defendants’ accused products meet any limitation of the Asserted Claims.
 6   The disclosures herein are not and should not be construed as a statement that no other persons
 7   have discoverable information, that no other documents, data compilations, or tangible things
 8   exist that Defendants may use to support their claims or defenses, or that no other legal theories
 9   or factual bases will be pursued.
10          In the absence of a claim construction order from the Court, Defendants have based these
11   Initial Invalidity Contentions upon Defendants’ knowledge and understanding of the potential
12   scope of the Asserted Claims at this time, and, in part, upon the apparent constructions of the
13   Asserted Claims advanced by VoIP-Pal in its Infringement Contentions. Furthermore, VoIP-
14   Pal’s Infringement Contentions contradict the teaching of the Asserted Patents, contradict the
15   understanding of the claim terms by a person of ordinary skill, and are vague and conclusory
16   concerning how certain claim limitations supposedly read on the accused products or activities.
17   Thus, Defendants are unable to discern VoIP-Pal’s position regarding the construction of numer-
18   ous claim limitations and have provided these Initial Invalidity Contentions based in part on its
19   present understanding of VoIP-Pal’s apparent constructions. Finally, Defendants’ Initial Inva-
20   lidity Contentions do not necessarily represent Defendants’ agreement or view as to the meaning
21   of any claim term contained therein, and Defendants may disagree with VoIP-Pal’s interpretation
22   of the meaning of many terms and phrases in the Asserted Claims. In addition, Defendants’
23   Initial Invalidity Contentions do not necessarily represent Defendants’ agreement or view as to
24   whether any claim preamble is a limitation of the claim.
25          Defendants’ Initial Invalidity Contentions should not be interpreted to rely upon, or in
26   any way affect, the non-infringement arguments Defendants intend to assert in this case. De-
27   fendants also anticipate that the Court’s construction of claim terms may significantly affect the
28                                                    4
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 6 of 58



 1   scope of the Asserted Claims. Therefore, Defendants reserve the right to supplement, without
 2   prejudice, these Initial Invalidity Contentions as appropriate depending upon the Court’s con-
 3   struction of the Asserted Claims, any findings as to the priority date of the Asserted Patents, and
 4   positions that VoIP-Pal or its expert witnesses may take concerning claim interpretation, infringe-
 5   ment, or invalidity issues.
 6          Defendants provide certain claim charts as described herein. The claim charts reflect the
 7   theories of invalidity described in each chart, including anticipation and obviousness. The sug-
 8   gested obviousness combinations are in the alternative to Defendants’ anticipation contentions.
 9   The disclosed obvious combinations are not meant to be exhaustive and should not be construed
10   to suggest that any reference is not anticipatory in its own right. As reflected in the attached
11   exhibits, the discussion herein, and in the references themselves, all elements of VoIP-Pal’s As-
12   serted Claims, arranged as claimed in the Asserted Claims, were disclosed in the art before the
13   Asserted Patents’ earliest possible priority date, and one of ordinary skill in the art would have
14   readily fit their teachings together. Each of the references cited herein or in the attached exhibits
15   may be combined and modified in a number of obvious ways to achieve the claimed apparatus
16   and systems, including those disclosed in the attached exhibits.
17          Defendants further contend that various asserted claims of the Asserted Patents are inva-
18   lid for failure to satisfy the enablement, written description, or definiteness requirements of 35
19   U.S.C. § 112. Defendants’ contentions are based in whole or in part on its present understanding
20   of the Asserted Claims and VoIP-Pal’s apparent construction of those claims in its Infringement
21   Contentions. Accordingly, Defendants’ invalidity contentions based upon 35 U.S.C. § 112 may
22   reflect alternative positions as to claim construction and scope. Further, by asserting grounds for
23   invalidity based on VoIP-Pal’s apparent claim construction or any other particular claim con-
24   struction, Defendants are not adopting VoIP-Pal’s claim construction, nor admitting to the accu-
25   racy of any particular claim construction.
26          2.      Priority Of The Asserted Patents
27

28                                                     5
                                                        JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                    Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 7 of 58



 1          In its Infringement Contentions, Plaintiff contends that the Asserted Patents are entitled
 2   at least to the priority date of U.S. provisional application No. 60/856,212, filed on November 2,
 3   2006. Plaintiff further claims a conception date for the inventions claimed in the Asserted Patents
 4   by January 31, 2005 and a reduction to practice date by June 6, 2005.
 5          Plaintiff is not entitled to a priority date earlier than the first non-provisional application
 6   PCT/CA2007/001956 on November 1, 2007 (and even that application fails to provide adequate
 7   support for the full scope of the asserted claims). First, a “patent is only entitled to claim the
 8   benefit of the filing date of its provisional application if the disclosure of the provisional appli-
 9   cation provides support for the claims . . . in compliance with § 112, ¶ 1.” Dynamic Drinkware
10   v. Nat’l Graphics Inc., 800 F.3d 1375, 1381 (Fed. Cir. 2015). The provisional application iden-
11   tified by Plaintiff does not meet this requirement for either of the Asserted Patents and therefore
12   Plaintiff cannot claim priority to the provisional application’s filing date.
13          Further, Plaintiff’s general contention that it “intends to demonstrate a conception date
14   for the inventions claimed in the Patents-in-Suit by January 31, 2005 and a reduction to practice
15   date for the inventions claimed in the Patents-in-Suit by June 6, 2005” fails to sufficiently dis-
16   close any basis for an earlier priority date for the Asserted Patents.
17          3.      Invalidity Of The Asserted Claims Under 35 U.S.C. §§ 102 And 103
18          Defendants contend that each Asserted Claim is invalid at least under 35 U.S.C. § 102,
19   including subsections 102(a), 102(b), 102(e), and 102(g), and/or under 35 U.S.C. § 103 as set
20   forth in the attached Exhibits C-1–F-35.1 Pursuant to the Court’s Case Management Order, De-
21   fendants identify herein prior art patents, publications, disclosures, products/devices/systems,
22   and uses that anticipate or render obvious the Asserted Claims under 35 U.S.C. §§ 102 or 103.
23   Defendants reserve the right to rely on other references disclosed or incorporated by reference in
24   these Initial Invalidity Contentions, in the prior art identified below, in the Asserted Patents, or
25

26   1Exhibits with numbers starting with “C” correspond to invalidity charts for the ’762 patent;
     exhibits with numbers starting with “D” correspond to invalidity charts for the ’330 patent; ex-
27   hibits with numbers starting with “E” correspond to invalidity charts for the ’002 patent; exhibits
     with numbers starting with “F” correspond to invalidity charts for the ’549 patent.
28                                                   6
                                                         JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                     Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 8 of 58



 1   any related patents, in the file history of the Asserted Patents or any related patents, and in the
 2   attached exhibits.
 3          Defendants’ detailed contentions as to how each identified prior art reference either an-
 4   ticipates or renders obvious in claim chart form are attached as C-1–F-35. Defendants’ claim
 5   charts may disclose multiple theories of invalidity in a single chart. Each chart directed to an
 6   anticipatory product/system also discloses how the product/system alone in light of the
 7   knowledge and skill in the art, or in light of other references, renders each asserted claim obvious.
 8   Additionally, each chart directed to an anticipatory patent or non-patent publication also discloses
 9   how that reference in combination with one or more other references renders each Asserted Claim
10   obvious.
11          Pursuant to the Court’s Case Management Order and the Local Patent Rules, Defendants
12   attach charts identifying exemplary prior art that anticipates or renders obvious each of the As-
13   serted Claims, as set forth in Exhibits C-1–F-35. For each Asserted Claim that is anticipated or
14   rendered obvious by an exemplary reference or combination, the corresponding claim chart in-
15   cludes a citation to that reference or combination for each limitation. Where Defendants cite to
16   a particular figure in a prior art reference, the citation should be understood to encompass the
17   caption and description of the figure as well as any text relating to the figure in addition to the
18   figure itself. Conversely, where a cited portion of text refers to a figure, the citation should be
19   understood to include the figure as well. Furthermore, while Defendants have identified at least
20   one citation per limitation present in a reference or combination, each and every disclosure of the
21   same or similar limitation in the same reference or combination is not necessarily identified. In
22   an effort to focus the issues, Defendants cite only particularly pertinent portions of identified
23   references, even where a reference or combination may contain additional support for a particular
24   claim element. Thus, Defendants may rely on uncited portions of the prior art references for
25   additional support for a particular element. Defendants may rely upon other prior art identified
26   in future supplements, corroborating references, documentation, source code, products, and tes-
27   timony, including materials obtained through further investigation and third-party discovery of
28                                                     7
                                                        JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                    Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 9 of 58



 1   the prior art identified herein, that demonstrates the invalidating functionality identified in these
 2   Initial Invalidity Contentions or that show the state of the art in the relevant time period (irre-
 3   spective of whether such references themselves qualify as prior art to the Asserted Patent), and
 4   expert testimony to provide context to or aid in understanding the cited portions of the identified
 5   prior art. Similarly, where there are multiple references relating to a single prior art product or
 6   system, Defendants may cite only to a single reference for a particular limitation, even though
 7   other references may also contain similar teachings. Thus, Defendants may rely on uncited ref-
 8   erences relating to a particular prior art document or system for additional support for a particular
 9   element. Any prior art disclosed as anticipating a limitation also renders that limitation obvious.
10           Additionally, persons of ordinary skill in the art generally read a prior art reference as a
11   whole and in the context of other publications and literature. Numerous prior art references,
12   including those identified herein and in the attached exhibits, reflect common knowledge and the
13   state, scope, and content of the prior art before the priority date of the Asserted Claims of the
14   Asserted Patents. Defendants may rely on uncited portions of the prior art references and on
15   other publications and expert testimony to provide context and as aids to understanding and in-
16   terpreting the portions that are cited.
17           In general, a claimed invention is invalid due to obviousness “if the differences between
18   the claimed invention and the prior art are such that the claimed invention as a whole would have
19   been obvious before the effective filing date of the claimed invention to a person having ordinary
20   skill in the art.” 35 U.S.C. § 103; Graham v. John Deere Co., 383 U.S. 1, 13-14 (1966). The
21   ultimate determination of whether an invention is or is not obvious is a legal conclusion based
22   on underlying factual inquiries including: “(1) the scope and content of the prior art; (2) the dif-
23   ferences between the prior art and the claims; (3) the level of ordinary skill in the art at the time
24   of invention; and (4) objective evidence of nonobviousness.” Miles Labs., Inc. v. Shandon, Inc.,
25   997 F.2d 870, 877 (Fed. Cir. 1993); see Graham, 383 U.S. at 17-18. The U.S. Supreme Court
26   decision in KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007) reaffirmed Graham, but
27

28                                                     8
                                                        JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                    Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 10 of 58



 1   further held that a claimed invention can be obvious even if there is no explicit teaching, sugges-
 2   tion, or motivation for combining the prior art to produce that invention.
 3          To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102,
 4   Defendants contend that any purported differences are such that the claimed subject matter as a
 5   whole would have been obvious to one skilled in the art at the time of the alleged invention, in
 6   view of the state of the art and knowledge of those skilled in the art under 35 U.S.C. § 103. Each
 7   Asserted Claim would have been obvious in view of each reference cited in Exhibits C-1–F-35
 8   either alone or combined with the knowledge that was possessed by one of ordinary skill in the
 9   art. Additionally, each Asserted Claim would have been obvious to one of ordinary skill in the
10   art in view of the combination of any one of the prior art references identified in Exhibits C-1–
11   F-35 with one or more of the other references identified in the tables below.
12          In particular, those of ordinary skill in the art at the time of the alleged invention of the
13   Asserted Patents would have been motivated to modify or combine the prior art references set
14   forth herein because, inter alia: (a) the references in general deal with the same or related subject
15   matter; (b) one of ordinary skill in the art would have been motivated by the problem that the
16   inventor was attempting to solve, or with other problems that would have been faced in reaching
17   a solution, and would have looked to references that concerned similar issues or taught how to
18   overcome the problems faced; (c) the combinations were obvious to try and would have operated
19   in their known and expected way; (d) the combinations were within the technical skill and un-
20   derstanding of a person of ordinary skill in the art; (e) the combinations would have been moti-
21   vated by the developments in technology; and (f) the combinations reflect various design choices
22   that would have been known to one of ordinary skill in the art and within that person’s technical
23   capability to implement (i.e., technically feasible).
24          The various motivations described above provide a basis for combining or modifying
25   references, as detailed below, to render each of the Asserted Claims obvious. In addition, the
26   Court can consider the inferences and creative steps a person of ordinary skill in the art would
27

28                                                     9
                                                        JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                    Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 11 of 58



 1   employ in making such combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of
 2   the inferences and creative steps that a person of ordinary skill in the art would employ”).
 3          Defendants have identified a non-exhaustive list of one or more potential combinations
 4   that would render each of the Asserted Claims of the Asserted Patents obvious in the claim charts
 5   identified by exhibit number in the table below. Specifically, Defendants contend that the fol-
 6   lowing references anticipate or render obvious (alone, or in combination with other references as
 7   set forth in detail in each claim chart) the Asserted Claims:
 8                   a.       Systems
 9
           Exhibit        Name of    Publicly    Exemplary             Publication           Production
10          No.           System    known, in Publications                Date                Number
                                      use, on   Describing the
11                                   sale, or      System
                                      sold in
12
                                     the U.S.
13                                  at least by

14         C-1, D-        Vonage    9/22/2003   Vonage Hold- Filed 9/22/2003                DEFCOM-
           1, E-1,                              ings Corpora-                               MON000567
15         F-1                                  tion Petition                               39
                                                for Declaratory
16                                              Ruling Con-
                                                cerning an Or-
17                                              der of the Min-
18                                              nesota Public
                                                Utilities Com-
19                                              mission, WC
                                                03-211
20                                              (“Vonage FCC
                                                Petition”)
21
                                                Letter from    Filed 10/1/2004              DEFCOM-
22                                              William B.                                  MON000568
23                                              Wilhelm, Jr.,                               81
                                                Counsel for
24                                              Vonage, to
                                                Marlene H.
25                                              Dortch, Secre-
                                                tary, FCC, WC
26                                              Docket No. 03-
27                                              211 (“Vonage

28                                                    10
                                                        JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                    Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 12 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    FCC Wilhelm
 6
                                    Letter”)
 7                                  FCC In the     Released                    DEFCOM-
 8                                  Matter of      11/12/2004                  MON000566
                                    Vonage Hold-                               98
 9                                  ings Corpora-
                                    tion WC
10                                  Docket No. 03-
                                    211, (“Vonage
11                                  FCC Order”)
12                                  Digifonica          Spring 2005            VPLM00006
13                                  Partner Pro-                               360-
                                    gram Guide,                                VPLM00006
14                                  (“Digifonica                               397
                                    Comparison”)
15
                                    Vonage Hold- 2007                          DEFCOM-
16                                  ings Corpora-                              MON000565
                                    tion 2006 10-                              56
17                                  K form. Re-
                                    trieved from
18
                                    https://ir.vonag
19                                  e.com/finan-
                                    cials/annual-re-
20                                  ports (“Vonage
                                    10-K Form
21                                  2006”)
22                                  Vonage 311,         11/6/2004              DEFCOM-
                                    Vonage,                                    MON000570
23
                                    http://www.vo                              84
24                                  nage.com/no_f
                                    lash/fea-
25                                  tures.php?fea-
                                    ture=311
26                                  (“Vonage
27                                  Website 311”)

28                                       11
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 13 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    7-Digit Dial-       11/6/2004              DEFCOM-
 6
                                    ing, Vonage,                               MON000570
 7                                  http://www.vo                              83
                                    nage.com/no_f
 8                                  lash/fea-
                                    tures.php?fea-
 9                                  ture=7_digit_d
                                    ialing
10
                                    (“Vonage
11                                  Website 7-
                                    Digit Dialing”)
12
                                    Free Calling,   11/6/2004                  DEFCOM-
13                                  Vonage,                                    MON000570
                                    http://www.vo                              88
14                                  nage.com/no_f
                                    lash/fea-
15
                                    tures.php?fea-
16                                  ture=sub-
                                    scriber_to_sub-
17                                  scriber
                                    (“Vonage
18                                  Website Free
                                    Calling”)
19
                                    U.S. Patent         Filed 6/22/            DEFCOM-
20                                  No. 7,453,990,      2004; published        MON000565
21                                  (“Welenson          8/11/2005; is-         44
                                    ’990”).             sued
22                                                      11/18/2008

23                                  3-Way Calling, November 6,                 DEFCOM-
                                    Vonage,        2004                        MON000570
24                                  http://www.vo                              82
                                    nage.com/no_f
25                                  lash/fea-
26                                  tures.php?fea-
                                    ture=3_way_ca
27                                  lling

28                                       12
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 14 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
     C-2, D-   Avaya     6/2005     Understanding       10/2005                DEFCOM-
 6
     2, E-2,                        VoIP: Lever-                               MON000366
 7   F-2                            aging Technol-                             58
                                    ogy for a Com-
 8                                  petitive Edge,
                                    Avaya
 9                                  (“Avaya VoIP
                                    White Paper”)
10
                                    Feature De-         6/2005                 DEFCOM-
11                                  scription and                              MON000366
12                                  Implementa-                                89
                                    tion for Avaya
13                                  Communica-
                                    tion Manager
14                                  (“Avaya Fea-
                                    ture Descrip-
15
                                    tion”)
16                                  Administrator 6/2005                       DEFCOM-
17                                  Guide for                                  MON000381
                                    Avaya Commu-                               33
18                                  nication Man-
                                    ager, Issue 1
19                                  (“Avaya Ad-
                                    ministrator
20                                  Guide”)
21                                  Configuring         4/8/2005               DEFCOM-
22                                  H.323 Signal-                              MON000398
                                    ing and IP                                 20
23                                  Trunks be-
                                    tween Avaya
24                                  Communica-
                                    tion Manager
25                                  and Cisco
26                                  CallManager
                                    4.0, Issue 1.0
27                                  (“Avaya Cisco

28                                       13
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 15 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                     Configura-
 6
                                     tion”)
 7                                   Configuring    3/18/2004                  DEFCOM-
 8                                   Avaya Commu-                              MON000397
                                     nication Man-                             89
 9                                   ager with a
                                     Multi Location
10                                   Dial Plan, Is-
                                     sue 1.0
11                                   (“Avaya Multi
12                                   Location Dial
                                     Plan Notes”)
13
                                     Application    6/16/2005                  DEFCOM-
14                                   Notes for                                 MON000398
                                     H.323 Voice                               07
15                                   over IP Trunk-
                                     ing between
16                                   Avaya Commu-
17                                   nication Man-
                                     ager and VoIP
18                                   Americas Na-
                                     tivevoip VoIP
19                                   Service, Issue
                                     1.0 (“Avaya
20                                   NativeVoIP
21                                   Gateway Con-
                                     figuration”).
22
     C-3, D-   Skype     1/18/2005   Digifonica         Spring 2005            VPLM00006
23   3, E-3,                         Partner Pro-                              360-
     F-3                             gram Guide,                               VPLM00006
24                                   (“Digifonica                              397
                                     Comparison”)
25
                                     Skype - Free     1/30/2005                DEFCOM-
26                                   Internet teleph-                          MON000560
27                                   ony that just                             45; DEF-
                                     works, Skype,
28                                       14
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 16 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    http://www.sky                             COM-
 6
                                    pe.com/                                    MON000560
 7                                  (“Skype Web-                               48
                                    site Introduc-
 8                                  tion”)

 9                                  How to Use     1/27/2005                   DEFCOM-
                                    SkypeOut,                                  MON000560
10                                  Skype,                                     43
                                    http://www.sky
11                                  pe.com/help/gu
12                                  ides/skypeout.
                                    html (“How to
13                                  Use
                                    SkypeOut”)
14
                                    About               1/27/2005              DEFCOM-
15                                  SkypeOut,                                  MON000559
                                    Skype,                                     92
16                                  http://skype.co
17                                  m/prod-
                                    ucts/skypeout/
18                                  (“About
                                    SkypeOut”)
19
                                    How to Use     1/27/2005                   DEFCOM-
20                                  Skype, Skype,                              MON000560
                                    http://www.sky                             38
21                                  pe.com/help/gu
22                                  ides/using-
                                    skype.html
23                                  (“How to Use
                                    Skype”)
24
                                    How to Re-     1/25/2005                   DEFCOM-
25                                  move a Con-                                MON000560
                                    tact, Skype,                               37
26                                  http://www.sky
27                                  pe.com/help/gu

28                                       15
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 17 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    ides/re-
 6
                                    move.html
 7                                  (“Skype Web-
                                    site Speed-
 8                                  Dial”)

 9                                  Salman A. Ba- 9/15/2004                    DEFCOM-
                                    set and Hen-                               MON000558
10                                  ning Schul-                                69
                                    zrinne, An
11                                  Analysis of the
12                                  Skype Peer-to-
                                    Peer Internet
13                                  Telephony
                                    Protocol, (“Ba-
14                                  set Article”).
15                                  Dennis Berg-    10/2004                    DEFCOM-
                                    ström, An                                  MON000558
16                                  analysis of                                91
17                                  Skype VoIP ap-
                                    plication for
18                                  use in a corpo-
                                    rate environ-
19                                  ment (“Berg-
                                    ström Article”)
20
                                    How to Call – 10/26/2005                   DEFCOM-
21                                  Skype User                                 MON000560
22                                  Guide, Skype,                              97
                                    http://www.sky
23                                  pe.com:80/help
                                    /guides/call.ht
24                                  ml (“Skype
                                    Website
25                                  Speed-Dial”)
26                                  Download            1/19/2005              DEFCOM-
27                                  Skype for Win-                             MON000560
                                    dows, Skype,                               36
28                                       16
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 18 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                     http://www.sky
 6
                                     pe.com/prod-
 7                                   ucts/skype/win
                                     dows/
 8
     C-4, D-   Skype     10/24/200   Skype - Free     10/30/2005               DEFCOM-
 9   4, E-4,   1.4       5           Internet teleph-                          MON000561
     F-4                             ony that just                             42; DEF-
10                                   works, Skype,                             COM-
                                     http://www.sky                            MON000561
11                                   pe.com/                                   45; DEF-
12                                   (“Skype Web-                              COM-
                                     site Introduc-                            MON000561
13                                   tion”)                                    48

14                                   How to Use     10/26/2005                 DEFCOM-
                                     SkypeOut,                                 MON000561
15                                   Skype,                                    03
                                     http://www.sky
16                                   pe.com/help/gu
17                                   ides/skypeout.
                                     html (“How to
18                                   Use
                                     SkypeOut”)
19
                                     How to Use     10/27/2005                 DEFCOM-
20                                   Skype, Skype,                             MON000560
                                     http://www.sky                            98
21                                   pe.com/help/gu
22                                   ides/using-
                                     skype.html
23                                   (“How to Use
                                     Skype”)
24
                                     How to Call – 10/26/2005                  DEFCOM-
25                                   Skype User                                MON000560
                                     Guide, Skype,                             97
26                                   http://www.sky
27                                   pe.com:80/help
                                     /guides/call.ht
28                                       17
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 19 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    ml (“Skype
 6
                                    Website
 7                                  Speed-Dial”)

 8                                  Salman A. Ba- 9/15/2004                    DEFCOM-
                                    set and Hen-                               MON000558
 9                                  ning Schul-                                69
                                    zrinne, An
10                                  Analysis of the
                                    Skype Peer-to-
11                                  Peer Internet
12                                  Telephony
                                    Protocol, (“Ba-
13                                  set Article”).

14                                  Dennis Berg-    10/2004                    DEFCOM-
                                    ström, An                                  MON000558
15                                  analysis of                                91
                                    Skype VoIP ap-
16                                  plication for
17                                  use in a corpo-
                                    rate environ-
18                                  ment (“Berg-
                                    ström Article”)
19
                                    Taavet Hin-         3/4/2005               DEFCOM-
20                                  rikus, Skype                               MON000558
                                    API, Version                               23
21                                  1.2 (“Skype
22                                  API”).
                                    Hao Wang,           6/22/2005              DEFCOM-
23
                                    Skype VoIP                                 MON000558
24                                  service-archi-                             81
                                    tecture and
25                                  comparison
                                    (“Wang Arti-
26                                  cle”).
27

28                                       18
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 20 of 58



 1
     Exhibit   Name of     Publicly    Exemplary            Publication           Production
 2    No.      System     known, in Publications               Date                Number
                            use, on   Describing the
 3                         sale, or      System
                            sold in
 4                         the U.S.
                          at least by
 5
                                      Digifonica          Spring 2005            VPLM00006
 6
                                      Partner Pro-                               360-
 7                                    gram Guide,                                VPLM00006
                                      (“Digifonica                               397
 8                                    Comparison”)

 9                                    Download       10/26/2005                  DEFCOM-
                                      Skype for Win-                             MON000560
10                                    dows, Skype,                               96
                                      http://www.sky
11                                    pe.com/prod-
12                                    ucts/skype/win
                                      dows/
13
     C-5, D-   Tenor      2001        Tenor Call     2003                        DEFCOM-
14   5, E-5,                          Routing Server                             MON000561
     F-5                              Product Guide,                             64
15                                    Quintum Tech-
                                      nologies, Inc.
16
                                      Tenor Call          2005                   DEFCOM-
17                                    Routing, Quin-                             MON000562
                                      tum Technolo-                              70
18
                                      gies, Inc.
19
                                      Tenor Call          2001                   DEFCOM-
20                                    Routing, Quin-                             MON000562
                                      tum Technolo-                              97
21                                    gies, Inc.

22   C-6, D-   Asterisk   3/30/2003   Mark Spencer        3/30/2003              DEFCOM-
     6, E-6,                          et. al, The As-                            MON000512
23   F-6                              terisk Hand-                               19
                                      book, Version
24
                                      2
25                                    Jim Van          8/31/2005                 DEFCOM-
26                                    Meggelen et.                               MON000513
                                      al, Asterisk The                           06
27

28                                         19
                                             JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                         Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 21 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    Future of
 6
                                    Technology
 7                                  Paul Mahler,        10/20/2005             DEFCOM-
 8                                  VoIP Teleph-                               MON000523
                                    ony with Aster-                            60
 9                                  isk

10                                  David Gomil-        9/2005                 DEFCOM-
                                    lion et. Al,                               MON000516
11                                  Building Te-                               82
                                    lephony Sys-
12                                  tems with As-
13                                  terisk
     C-7, D-   Cisco     2001       System De-     January 1999                DEFCOM-
14
     7, E-7,   Call                 scription for                              MON000507
15   F-7       Manager              the Cisco Com-                             56
                                    munications
16                                  Network
17                                  David Bate-    June 2005                   DEFCOM-
                                    man, Configur-                             MON000493
18                                  ing Call-                                  03
                                    Manager and
19
                                    Unity: A Step-
20                                  by-Step Guide

21                                  Cisco IP Te-        December 2000          DEFCOM-
                                    lephony Net-                               MON000082
22                                  work Design                                86
                                    Guide
23
                                    Dave Corley,    September 13,              Cisco-VoIP
24                                  Distributed     2000                       Pal00000432
                                    Enterprise Call
25                                  Pro-
26                                  cessing/Call
                                    Control Server
27

28                                       20
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 22 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    (Cisco Call-
 6
                                    Manager ver-
 7                                  sion 3.1 prod-
                                    uct require-
 8                                  ments docu-
                                    ment)
 9
                                    Cisco Call-         September 19,          Cisco-VoIP
10                                  Manager Ser-        2003                   Pal00000475
                                    vice Enterprise
11                                  Parameters for
12                                  Parche Inter-
                                    face Specifica-
13                                  tion

14                                  Chu-shen Liu   September 2,                Cisco-VoIP
                                    & Jessie       2000                        Pal00000503
15                                  Chang, Cisco
                                    Call-
16                                  Manager/IOS
17                                  Gateway Sys-
                                    tem Test
18                                  Plan—Central-
                                    ized Call Pro-
19                                  cessing De-
                                    ployment
20                                  Model
21                                  John Restrick,      January 21,            Cisc-VoIP
22                                  CallManager         2007                   Pal00000594
                                    Architecture
23                                  Overview, Jan-
                                    uary 21, 2007
24
                                    Marc Ayres et       May 2004               Cisco-VoIP
25                                  al., Seadragon                             Pal00000683
                                    – GA Product
26                                  Requirements
27                                  Document

28                                       21
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 23 of 58



 1
     Exhibit    Name of    Publicly    Exemplary           Publication           Production
 2    No.       System    known, in Publications              Date                Number
                            use, on   Describing the
 3                         sale, or      System
                            sold in
 4                         the U.S.
                          at least by
 5
                                     Chris Pearce et     July 2001              Cisco-VoIP
 6
                                     al., Cisco Call-                           Pal00000807
 7                                   Manager Fun-
                                     damentals, 1st
 8                                   edition

 9                                   Chris Pearce et     September 2005 Cisco-VoIP
                                     al., Cisco Call-                   Pal00000808
10                                   Manager Fun-
                                     damentals, 2d
11                                   edition
12                                   Salvator Col-       June 2004              Cisco-VoIP
13                                   lora et al.,                               Pal00000809
                                     CallManager
14                                   Best Practices,

15   Inten-     Broad-    January    Defendants are currently in the process of receiv-
     tionally   Works     2001       ing permission to use the confidential information
16   left                            contained in these exhibits.
     blank
17                                   Defendants will share these exhibits as soon as
                                     permission is granted.
18

19                                   Defendants reserve the right to rely on the corre-
                                     sponding charts served in VoIP-Pal.com, Inc. v.
20                                   Twitter, Inc., et al., No. 18-cv-04523-LHK (Exs.
                                     A-8, B-8).
21

22   Inten-     Call-     2004       Defendants are currently in the process of receiv-
     tionally   Vantage              ing permission to use the confidential information
23
     left                            contained in these exhibits.
24   blank
                                     Defendants will share these exhibits as soon as
25                                   permission is granted.
26                                   Defendants reserve the right to rely on the corre-
27                                   sponding charts served in VoIP-Pal.com, Inc. v.

28                                        22
                                            JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                        Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 24 of 58



 1
     Exhibit    Name of      Publicly    Exemplary           Publication           Production
 2    No.       System      known, in Publications              Date                Number
                              use, on   Describing the
 3                           sale, or      System
                              sold in
 4                           the U.S.
                            at least by
 5
                                       Twitter, Inc., et al., No. 18-cv-04523-LHK (Exs.
 6
                                       A-12, B-12).
 7

 8   Inten-     Sylantro    2006       Defendants are currently in the process of receiv-
     tionally                          ing permission to use the confidential information
 9   left                              contained in these exhibits.
     blank
10                                     Defendants will share these exhibits as soon as
                                       permission is granted.
11

12                                     Defendants reserve the right to rely on the corre-
                                       sponding charts served in VoIP-Pal.com, Inc. v.
13                                     Twitter, Inc., et al., No. 18-cv-04523-LHK (Exs.
                                       A-9, B-9).
14

15   Inten-     Altigen     3/1999     This system is
     tionally   Commu-                 the subject of
16   left       nications              ongoing inves-
17   blank      Inc.                   tigation and/or
                                       discovery of
18                                     third-party in-
                                       formation.
19                                     Publications
                                       and other doc-
20                                     uments related
21                                     to this system
                                       will be pro-
22                                     duced in due
                                       course as in-
23                                     vestigation
                                       and/or discov-
24
                                       ery proceeds.
25                                     Data Commu-         3/1999                 DEFCOM-
26                                     nications: The                             MON000570
                                       Global Maga-                               97
27

28                                          23
                                              JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                          Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 25 of 58



 1
     Exhibit    Name of      Publicly    Exemplary            Publication           Production
 2    No.       System      known, in Publications               Date                Number
                              use, on   Describing the
 3                           sale, or      System
                              sold in
 4                           the U.S.
                            at least by
 5
                                        zine for Net-
 6
                                        work Archi-
 7                                      tects, March
                                        1999.
 8
     Inten-     StarVox,    1/25/2001   This system is
 9   tionally   Inc.                    the subject of
     left                               ongoing inves-
10   blank                              tigation and/or
                                        discovery of
11                                      third-party in-
12                                      formation.
                                        Publications
13                                      and other doc-
                                        uments related
14                                      to this system
                                        will be pro-
15
                                        duced in due
16                                      course as in-
                                        vestigation
17                                      and/or discov-
                                        ery proceeds.
18
                                        WO200100674 1/25/2001                      DEFCOM-
19                                      0 (“Duffy”).                               MON000211
                                                                                   12
20
     Inten-     Popstar     4/3/2003    This system is
21   tionally   Global                  the subject of
22   left       Commu-                  ongoing inves-
     blank      nications               tigation and/or
23                                      discovery of
                                        third-party in-
24                                      formation.
                                        Publications
25                                      and other doc-
26                                      uments related
                                        to this system
27

28                                           24
                                               JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                           Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
          Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 26 of 58



 1
           Exhibit     Name of      Publicly    Exemplary             Publication           Production
 2          No.        System      known, in Publications                Date                Number
                                     use, on   Describing the
 3                                  sale, or      System
                                     sold in
 4                                  the U.S.
                                   at least by
 5
                                                will be pro-
 6
                                                duced in due
 7                                              course as in-
                                                vestigation
 8                                              and/or discov-
                                                ery proceeds.
 9
                                                WO200302835 4/3/2003                       DEFCOM-
10                                              5 (“Brongo”)                               MON000212
                                                                                           32
11
           C-8, D-    Digifo-      June 2005    IPR2016-            Declaration            DEFCOM-
12         8, E-8,    nica2                     01201, Ex.          Signed                 MON000346
13         F-8                                  2016 Decl. of       2/10/2017              58
                                                Mangione-
14                                              Smith

15                                              IPR2016-            6/6/2005               DEFCOM-
                                                01201, Ex.                                 MON000345
16                                              2014 RBR                                   57
                                                Source Code
17                                              Version 361
18                                              IPR2016-       5/7/2005                    DEFCOM-
                                                01201, Ex.                                 MON000344
19
                                                2003 Technical                             80
20                                              Review of
                                                Digifonica
21                                              VoIP System

22

23

24   2 VoIP-Pal has stated in responses to discovery requests that it intends to prove a date of concep-
     tion of January 31, 2005, and a reduction to practice by June 6, 2005. VoIP-Pal has asserted that
25   Digifonica reduced to practice the claimed functionality by June 2005. See IPR2016-01198, Ex.
     2016, Decl. of Mangione-Smith, ¶¶ 25-29, Decl. of IPR2016-01201, Ex. 2016, Decl. of Man-
26   gione-Smith, ¶¶ 25-29. On information and belief, this system was on sale or in public use in the
     United States before November 2, 2005. Defendants’ investigation into this system is ongoing
27   and Defendants expressly reserve the right to supplement their contentions as Defendants’ inves-
     tigation progresses.
28                                                   25
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 27 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    IPR2016-            6/3/2005               DEFCOM-
 6
                                    01201,                                     MON000347
 7                                  Ex.2020 Next                               57
                                    Generation
 8                                  Networks – A
                                    Migration Path
 9                                  Digifonica
                                    Voice Over IP
10
                                    Technologies
11                                  IPR2016-            Declaration            DEFCOM-
12                                  01201,              Signed 2/8/17          MON000347
                                    Ex.2018 Decl.                              44
13                                  of Terry

14                                  IPR2016-            Declaration     DEFCOM-
                                    01201,              Signed 2/8/2017 MON000345
15                                  Ex.2013 Decl.                       51
                                    of Perreault
16
                                    IPR2016-            Declaration     DEFCOM-
17                                  01201,              Signed 2/9/2017 MON000345
                                    Ex.2012 Decl.                       42
18
                                    of Bjorsell
19
                                    IPR2016-            Declaration            DEFCOM-
20                                  01198, Ex.          Signed                 MON000303
                                    2016 Decl. of       2/10/2017              81
21                                  Mangione-
                                    Smith
22
                                    IPR2016-            6/6/2005               DEFCOM-
23                                  01198, Ex.                                 MON000302
                                    2014 RBR                                   80
24
                                    Source Code
25                                  Version 361

26                                  IPR2016-       5/7/2005                    DEFCOM-
                                    01198, Ex.                                 MON000302
27                                  2003 Technical                             03

28                                       26
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
          Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 28 of 58



 1
           Exhibit    Name of     Publicly    Exemplary             Publication           Production
 2          No.       System     known, in Publications                Date                Number
                                   use, on   Describing the
 3                                sale, or      System
                                   sold in
 4                                the U.S.
                                 at least by
 5
                                              Review of
 6
                                              Digifonica
 7                                            VoIP System

 8                                            IPR2016-            6/3/2005               DEFCOM-
                                              01198,                                     MON000304
 9                                            Ex.2020 Next                               94
                                              Generation
10                                            Networks – A
                                              Migration Path
11                                            Digifonica
12                                            Voice Over IP
                                              Technologies
13
                                              IPR2016-            Declaration            DEFCOM-
14                                            01198,              Signed 2/8/17          MON000304
                                              Ex.2018 Decl.                              81
15                                            of Terry
16                                            IPR2016-            Declaration     DEFCOM-
                                              01198,              Signed 2/8/2017 MON000302
17                                            Ex.2013 Decl.                       74
                                              of Perreault
18
                                              IPR2016-            Declaration     DEFCOM-
19
                                              01198,              Signed 2/9/2017 MON000302
20                                            Ex.2012 Decl.                       65
                                              of Bjorsell
21
          C-9, D-    MCI         November     IP Communi-         2002                   DEFCOM-
22        9, E-9,    Systems3    21, 2002     cations Over-                              MON000535
          F-9                                 view Presenta-                             22
23                                            tion, MCI Net-
24

25
     3 On information and belief, MCI and Verizon created a system known as IP Communications,
26   Worldcom Connection, and MCI Advantage that implemented the claimed functionality. See
     DEFCOMMON00053347-3883. Defendants’ investigation into this system is ongoing and De-
27   fendants expressly reserve the right to supplement its contentions as Defendants’ investigation
     progresses.
28                                                  27
                                                     JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                 Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 29 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    work Develop-
 6
                                    ment Engineer-
 7                                  ing

 8                                  Call Flows for      8/29/2001              DEFCOM-
                                    IP Communi-                                MON000533
 9                                  cations Phase                              74
                                    4a, Greg Pat-
10                                  erno, World-
                                    com Network
11                                  Development
12                                  Engineering

13                                  WorldCom            1/2002                 DEFCOM-
                                    Gen-D SIP                                  MON000538
14                                  Server Over-                               62
                                    view for Home
15                                  Depot Presen-
                                    tation, Diana
16                                  Rawlins
17                                  Emerging Net-
                                    work Solutions
18                                  Development

19                                  McMurry,            11/21/2002             DEFCOM-
                                    Kathleen and                               MON000536
20                                  Gregorat,                                  10
                                    Mariafranca,
21                                  Redirect
22                                  Server Invite
                                    Logic Require-
23                                  ments, Release
                                    4.8.2
24
                                    McMurry,            7/1/2003               DEFCOM-
25                                  Kathleen and                               MON000536
                                    Gregorat,                                  43
26                                  Mariafranca,
27                                  Redirect
                                    Server Invite
28                                       28
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 30 of 58



 1
     Exhibit   Name of    Publicly    Exemplary           Publication           Production
 2    No.      System    known, in Publications              Date                Number
                           use, on   Describing the
 3                        sale, or      System
                           sold in
 4                        the U.S.
                         at least by
 5
                                    Logic Require-
 6
                                    ments, Release
 7                                  5.0 (rev 20)

 8                                  Gregorat,           8/18/2005              DEFCOM-
                                    Mariafranca,                               MON000537
 9                                  Redirect                                   91
                                    Server Invite
10                                  Logic Require-
                                    ments, Release
11                                  5.7 (rev 4)
12                                  SIP Beyond     July 2005                   DEFCOM-
13                                  VoIP – The                                 MON000533
                                    Next Step in                               68
14                                  the IP Commu-
                                    nications Rev-
15                                  olution,
                                    Sinnreich,
16                                  Henry et al.,
17                                  VON Publish-
                                    ing, New York,
18                                  New York

19                                  Email from          7/17/2003              DEFCOM-
                                    Douglas Smith                              MON000533
20                                  to Lance Lock-                             47
                                    hart et al., RS
21                                  5.0.1 FVO –
22                                  Status Update
                                    Email from          7/18/2003              DEFCOM-
23
                                    Douglas Smith                              MON000533
24                                  to Lance Lock-                             67
                                    hart et al., RS
25                                  5.0.1 Rollout –
                                    Status Update
26
27

28                                       29
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 31 of 58



 1
     Exhibit        Name of    Publicly    Exemplary           Publication           Production
 2    No.           System    known, in Publications              Date                Number
                                use, on   Describing the
 3                             sale, or      System
                                sold in
 4                             the U.S.
                              at least by
 5
                                          MCI Ad-         6/5/2004                  DEFCOM-
 6
                                          vantage FAQ,                              MON000533
 7                                        MCI,                                      62
                                          http://busi-
 8                                        ness.mci.com/s
                                          mall_busi-
 9                                        ness/lo-
                                          cal_long_dis-
10
                                          tance/mci_ad-
11                                        vantage_faq.js
                                          p, accessed
12                                        through Inter-
                                          net Archive
13                                        https://web.ar-
                                          chive.org/web/
14
                                          200406052104
15                                        59/http://busi-
                                          ness.mci.com/s
16                                        mall_busi-
                                          ness/lo-
17                                        cal_long_dis-
18                                        tance/mci_ad-
                                          vantage_faq.js
19                                        p (“MCI Ad-
                                          vantage FAQ”)
20
               b.      Patents and Patent Applications
21

22   Exhibit    Abbrevi-      Patent or   Country         Filing       Date of Is-       Produc-
      No.         ated        Publica-    of Origin       Date           sue or            tion
23               Name         tion No.                                 Publication       Number
24   C-10,      Silverman     5,875,240   United       2/21/1997       2/23/1999         DEF-
     D-10,                                States                                         COM-
25   E-10,                                                                               MON00
26   F-10                                                                                014939

27

28                                            30
                                                JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                            Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
          Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 32 of 58



 1
           Exhibit    Abbrevi-     Patent or    Country         Filing       Date of Is-       Produc-
 2          No.         ated       Publica-     of Origin       Date           sue or            tion
                       Name        tion No.                                  Publication       Number
 3
          C-11,      Farah        7,916,846     United       8/31/2005       3/29/2011         DEF-
 4        D-11,                                 States                                         COM-
          E-11,                                                                                MON00
 5        F-11                                                                                 018877
 6        C-12,      Mermel       7,016,343     United       12/28/200       3/21/2006         DEF-
          D-12,                                 States       1                                 COM-
 7        E-12,                                                                                MON00
 8        F-12                                                                                 017612
          C-13,      Smyk4        6,597,686     United       4/21/1998       7/22/2003         DEF-
 9
          D-13,                                 States                                         COM-
10        E-13,                                                                                MON00
          F-13                                                                                 015744
11
          C-14,      Felling-     6,292,553     United       5/20/1998       9/18/2001         DEF-
12        D-14,      ham5                       States                                         COM-
          E-14,                                                                                MON00
13        F-14                                                                                 015244
14        C-15,      Selig-       WO            United       5/6/2003        11/20/2003        DEF-
          D-15,      mann         03/096559     States                                         COM-
15        E-15,                                                                                MON00
16        F-15                                                                                 021251

17        C-16,      Fisher       2004/0218     United       12/23/200       11/4/2004         DEF-
          D-16,                   748           States       3                                 COM-
18        E-16,                                                                                MON00
          F-16                                                                                 014725
19
          C-17,      Mak          2002/0116     United       3/27/2001       8/22/2002         DEF-
20        D-17,                   464           States                                         COM-
          E-17,                                                                                MON00
21        F-17                                                                                 019352
22

23

24   4 On information and belief, Telcordia created a system implementing the functionality described
     in Smyk (U.S. Pat. No. 6,597,686). Defendants expressly reserve the right to rely on any poten-
25   tial Telcordia system art as an alternative and/or different reference from Smyk (U.S. Pat. No.
     6,597,686).
26   5 On information and belief, AT&T Corp. (“AT&T”) created a system implementing the func-
     tionality described in Fellingham (U.S. Pat. No. 6,292,553). See DEF-COMMON00015244.
27   Defendants expressly reserve the right to rely on any potential AT&T system art as an alternative
     and/or different reference from Fellingham (U.S. Pat. No. 6,292,553).
28                                                    31
                                                      JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                  Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 33 of 58



 1
     Exhibit   Abbrevi-   Patent or   Country        Filing       Date of Is-       Produc-
 2    No.        ated     Publica-    of Origin      Date           sue or            tion
                Name      tion No.                                Publication       Number
 3
     C-18,     Alfke      7,765,263   United      12/19/200       7/27/2010         DEF-
 4   D-18,                            States      3                                 COM-
     E-18,                                                                          MON00
 5   F-18                                                                           018753
 6   C-19,     Alfke      7,836,136   United      7/31/2006       11/16/2010        DEF-
     D-19,     ’136                   States                                        COM-
 7   E-19,                                                                          MON00
 8   F-19                                                                           018840
     C-20,     Chu ’684   7,486,684   United      9/30/2003       2/3/2009          DEF-
 9
     D-20,                            States                                        COM-
10   E-20,                                                                          MON00
     F-20                                                                           018485
11
     C-21,     Veschi     2001/0028   United      2/29/2001       11/11/2001        DEF-
12   D-21,                642         States                                        COM-
     E-21,                                                                          MON00
13   F-21                                                                           019209
14   C-22,     Nadeau     6,240,449   United      11/2/1998       5/29/2001         DEF-
     D-22,                            States                                        COM-
15   E-22,                                                                          MON00
16   F-22                                                                           015139

17   C-23,     Duffy      WO200100 United         7/14/2000       1/25/2001         DEF-
     D-23,                6740     States                                           COM-
18   E-23,                                                                          MON00
     F-23                                                                           021112
19
     C-24,     Gregorat   2007/0061   United      7/28/2006       3/15/2007         DEF-
20   D-24,                397         States                                        COM-
     E-24,                                                                          MON00
21   F-24                                                                           020359
22   C-25,     Pearce     7,359,368   United      5/25/2000       4/15/2008         DEF-
     D-25,                            States                                        COM-
23
     E-25,                                                                          MON00
24   F-25                                                                           018361

25   C-26,     Chinni     6,205,135   United      3/6/1997        3/20/2001         DEF-
     D-26,                            States                                        COM-
26   E-26,                                                                          MON00
     F-26                                                                           015112
27

28                                       32
                                           JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                       Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
          Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 34 of 58



 1
           Exhibit    Abbrevi-     Patent or     Country         Filing       Date of Is-       Produc-
 2          No.         ated       Publica-      of Origin       Date           sue or            tion
                       Name        tion No.                                   Publication       Number
 3
          C-27,      Al Ha-       6,954,455      United       4/2/2001        10/11/2005        DEF-
 4        D-27,      kim6                        States                                         COM-
          E-27,                                                                                 MON00
 5        F-27                                                                                  017556
 6        C-28,      Voit 7       6,870,827      United       3/19/1997       3/22/2005         DEF-
          D-28,                                  States                                         COM-
 7        E-28,                                                                                 MON00
 8        F-28                                                                                  018779
          C-29,      Cope         7,616,753      United       5/3/2004        11/10/2009        DEF-
 9
          D-29,                                  States                                         COM-
10        E-29,                                                                                 MON00
          F-29                                                                                  018695
11
          C-30,      Elliott      6,754,181      United       11/18/199       6/22/2004         DEF-
12        D-30,                                  States       6                                 COM-
          E-30,                                                                                 MON00
13        F-30                                                                                  016512
14        C-31,      Duffy II     WO200069 United             5/12/2000       11/16/2000        DEF-
          D-31,                   156      States                                               COM-
15        E-31,                                                                                 MON00
16        F-31                                                                                  021023

17        C-32,      Pickett      6,498,791      United       5/4/2001        12/24/2002        DEF-
          D-32,                                  States                                         COM-
18        E-32,                                                                                 MON00
          F-32                                                                                  015433
19
          C-33,      Bales        4,661,974      United       4/13/1984       4/28/1987         DEF-
20        D-33,      ’974                        States                                         COM-
          E-33,                                                                                 MON00
21        F-33                                                                                  014783
22

23

24   6 On information and belief, AT&T created a system implementing the functionality described
     in Al Hakim (U.S. Pat. No. 6,954,455). Defendants expressly reserve the right to rely on any
25   potential AT&T system art as an alternative and/or different reference from Al Hakim (U.S. Pat.
     No. 6,954,455).
26   7 On information and belief, Verizon created a system implementing the functionality described
     in Voit (U.S. Pat. No. 6,870,827). Defendants expressly reserve the right to rely on any potential
27   Verizon system art as an alternative and/or different reference from Voit (U.S. Pat. No.
     6,870,827).
28                                                  33
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
     Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 35 of 58



 1
     Exhibit         Abbrevi-    Patent or   Country          Filing       Date of Is-       Produc-
 2    No.              ated      Publica-    of Origin        Date           sue or            tion
                      Name       tion No.                                  Publication       Number
 3
     Inten-      Koch            7,412,049   United        5/31/2002       8/12/2008         DEF-
 4   tionally    ’049                        States                                          COM-
     left                                                                                    MON00
 5   blank                                                                                   058225
 6   Inten-      Meubus          6,185,565   United        12/18/199       2/6/2001          DEF-
     tionally                                States        7                                 COM-
 7   left                                                                                    MON00
 8   blank                                                                                   015088
     Inten-      Choupak         7,346,156   United        1/27/2005       3/18/2008         DEF-
 9
     tionally                                States                                          COM-
10   left                                                                                    MON00
     blank                                                                                   058212
11
     Inten-      Chang           U.S. Pub.   United        3/4/2002        5/22/2003         DEF-
12   tionally                    No.         States                                          COM-
     left                        2003/0095                                                   MON00
13   blank                       541                                                         019562
14   Inten-      Scott           U.S. Pat.   United        9/10/1999       7/6/2004          DEF-
     tionally                    No.         States                                          COM-
15   left                        6,760,324                                                   MON00
16   blank                                                                                   017305

17   Inten-      Hinchey         U.S. Pub.   United        12/21/200       9/5/2002          DEF-
     tionally                    No.         States        0                                 COM-
18   left                        2002/0122                                                   MON00
     blank                       547                                                         019375
19
                c.       Non-Patent Literature
20

21   Exhibit             Title         Date of          Author         Publisher          Publication
      No.                            Publication                                           Number
22
     C-34,    Session Initia- 6/2002                J. Rosen-        The Internet       DEFCOM-
23   D-34, E- tion Protocol                         berg et. al      Society            MON00010431
     34, F-34 (RFC 3261)
24
     C-7, D-         Cisco Call-     2002           Alexander        Cisco Press        DEFCOM-
25   7, E-7,         Manager Fun-                   et al.                              MON00057483
26   F-7             damentals

27

28                                                 34
                                                    JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
          Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 36 of 58



 1
           Exhibit          Title         Date of          Author         Publisher          Publication
 2          No.                         Publication                                           Number

 3         Inten-      Voice Over IP 2000              Jonathan         Cisco Press        DEFCOM-
           tionally    Fundamentals                    Davidson et                         MON00050798
 4         left                                        al.
           blank
 5
           C-5, D-     Tenor Call      6/10/2005       Quintum          Quintum            DEFCOM-
 6         5, E-5,     Routing                         Technolo-        Technolo-          MON00056270
           F-5                                         gies, Inc.       gies, Inc.
 7

 8

 9          If, and to the extent, VoIP-Pal challenges the correspondence of any of these references

10   with respect to particular limitations of the Asserted Claims of the Asserted Patents, Defendants

11   reserve the right to supplement these invalidity contentions to identify additional combinations,

12   motivations to modify, or explanations for particular references with additional particularity.

13          Additionally, Defendants believe that certain non-parties and current or former employ-

14   ees thereof may have possession of relevant information and/or documents constituting prior art

15   to the Asserted Patents. Defendants are continuing its investigation into these and other compa-

16   nies and their products. Defendants reserve the right to supplement these Initial Invalidity Con-

17   tentions to identify additional references, combinations, motivations to modify, or explanations

18   for particular references based on any information and/or documents provided by the former em-

19   ployees and/or successors-in-interests of companies or individuals who may possess relevant in-

20   formation and/or documents constituting prior art to the Asserted Patents.

21          4.        Invalidity Of The Asserted Patents Based On 35 U.S.C. § 112 For Lack Of
                      Written Description And Enablement
22

23          The specification of the Asserted Patents does not provide adequate written description

24   to support the scope of the claims asserted by VoIP-Pal in furtherance of its infringement theories

25

26
27

28                                                    35
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
           Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 37 of 58



 1   or any reasonably understood scope of the claims.8 35 U.S.C. § 112 ¶ 19 requires the specification
 2   to contain “a written description of the invention.” To fulfill the written description requirement,
 3   the specification “must clearly allow persons of ordinary skill in the art to recognize that the
 4   inventor invented what is claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351
 5   (Fed. Cir. 2010) (citation omitted). To satisfy the written description requirement, “the applicant
 6   must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought,
 7   he or she was in possession of the invention,’ and demonstrate that by disclosure in the specifi-
 8   cation of the patent.” Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122
 9   (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).
10   The Asserted Patents do not meet that requirement.10
11          Additionally, the Asserted Patents do not enable the claim scope contended in VoIP-Pal’s
12   Infringement Contentions.11 Title 35 U.S.C. § 112 ¶ 1 requires the specification to describe “the
13   manner and process of making and using [the invention], in such full, clear, concise, and exact
14   terms as to enable any person skilled in the art to which it pertains … to make and use the [in-
15   vention].” The enablement requirement is separate from and in addition to the written description
16   requirement. Ariad, 598 F.3d at 1344. This “requirement is satisfied when one skilled in the art,
17   after reading the specification, could practice the claimed invention without undue experimenta-
18   tion.” AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1244 (Fed. Cir. 2003) (citation omitted);
19

20

21   8 This is also true of the original application(s) that gave rise to the Asserted Patents. For ease
     of reference, Defendants refer only to the issued specification.
22
     9 Because the original applications that gave rise to the Asserted Patents was filed prior to Sep-
23   tember 16, 2012, Defendants apply pre-AIA 35 U.S.C. § 112 ¶ 1 here. However, to the extent
     that any other form of the patent statute (e.g., post-AIA) regarding invalidity for indefiniteness,
24   non-enablement, or lack of written description applies, Defendants’ contentions and analysis ap-
     ply just the same.
25
     10 Nor does any provisional application to which the Asserted Patents claim priority meet either
26   of the enablement or written description requirements.
27   11 This is also true of the original application(s) that gave rise to the Asserted Patents. For ease
     of reference, Defendants refer only to the issued specification.
28                                                     36
                                                        JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                    Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
            Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 38 of 58



 1   see Wyeth & Cordis Corp. v. Abbott Laboratories, 720 F.3d 1380 (Fed. Cir. 2013). The Asserted
 2   Patents do not meet that requirement.
 3           The Asserted Claims fail to satisfy the written description and enablement requirements
 4   due to at least the following claim language or limitations:
 5                  a.      ’762 Patent
 6          “call controller,” “controller”;
 7              o Appears in ’762 claims 6 and 26
 8              o Renders asserted ’762 claims 6, 36, and 30 invalid.
 9              o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
10                  practice the “call controller” or “controller” limitations. Neither the claims nor
11                  the specification define a call controller or controller.
12          “first network”;
13              o Appears in ’762 claims 1, 21, and 25.
14              o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
15              o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
16                  practice the “first network” limitations. Neither the claims nor the specification
17                  define a first network, nor provide what qualities a network must have in order to
18                  be a “first” network.
19          “second network”;
20              o Appears in ’762 claims 1, 21, and 25.
21              o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
22              o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
23                  practice the “second network” limitations. Neither the claims nor the specifica-
24                  tion define a second network, nor provide what qualities a network must have in
25                  order to be a “second” network.
26          “third network”;
27              o Appears in ’762 claims 2, 6, 21, and 26.
28                                                    37
                                                        JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                    Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 39 of 58



 1           o Renders asserted ’762 claims 6, 21, and 26 invalid.
 2           o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
 3               practice the “third network” limitations. Neither the claims nor the specification
 4               define a third network, nor provide what qualities a network must have in order
 5               to be a “third” network.
 6       “first network classification criterion”;
 7           o Appears in ’762 claims 1, 21, and 25.
 8           o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
 9           o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
10               practice the “first network classification criterion” limitations. Neither the claims
11               nor the specification explain or define what the criterion or criteria are e.g., what
12               criteria correlate with the first network.
13       “second network classification criterion”;
14           o Appears in ’762 claims 1, 21, and 25.
15           o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
16           o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
17               practice the “second network classification criterion” limitations. Neither the
18               claims nor the specification explain or define what the criterion or criteria are e.g.,
19               what criteria correlate with the second network.
20       “third network classification criterion”;
21           o Appears in ’762 claims 2, 6, 21, and 26.
22           o Renders asserted ’762 claims 6, 21, and 26 invalid.
23           o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
24               practice the “third network classification criterion” limitations. Neither the claims
25               nor the specification explain or define what the criterion or criteria are e.g., what
26               criteria correlate with the third network.
27       “profile”;
28                                                    38
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 40 of 58



 1           o Appears in ’762 claims 1, 21, and 25.
 2           o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
 3           o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
 4               practice the “profile” limitations as broadly as VoIP-Pal appears to contend in its
 5               infringement contentions that the limitation should be construed, such as encom-
 6               passing a caller’s contacts list.
 7       “attributes”;
 8           o Appears in ’762 claims 1, 2, 21, 25, 26, and 30.
 9           o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
10           o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
11               practice the “attributes” limitations as broadly as VoIP-Pal appears to contend in
12               its infringement contentions that the limitation should be construed, such as en-
13               compassing entries in a caller’s contacts list.
14       “classify[/classifying] the communication . . . as a first network communication if a first
15        network classification criterion is met and as a second network communication if a second
16        network classification criterion is met”;
17           o Appears in ’762 claims 1, 25.
18           o Renders asserted ’762 claims 6, 16, 26, and 30 invalid.
19           o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
20               practice the “classifying . . .” limitations as broadly as VoIP-Pal appears to con-
21               tend in its infringement contentions that the limitation should be construed. The
22               patent discloses classifying the communication as for a “private network” or a
23               “public network,” and not classifying simply between any two networks.
24               b.       ’330 Patent
25       “controller”;
26           o Appears in ’330 claims 1 and 12.
27           o Renders asserted ’330 claims 3, 4, 12, and 14 invalid.
28                                                    39
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 41 of 58



 1           o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
 2               practice the “controller” limitations. Neither the claims nor the specification de-
 3               fine a controller.
 4       “system communication”;
 5           o Appears in ’330 claims 1, 12, and 13.
 6           o Renders asserted ’330 claims 3, 4, 12, and 14 invalid.
 7           o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
 8               practice the “system communication” limitations. Neither the claims nor the spec-
 9               ification define a system communication, nor provide what qualities a communi-
10               cation must have in order to be a “system” communication.
11       “external network communication”;
12           o Appears in ’330 claims 1, 12, and 13.
13           o Renders asserted ’330 claims 3, 4, 12, and 14 invalid.
14           o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
15               practice the “external network communication” limitations. Neither the claims
16               nor the specification define an external network communication, nor provide what
17               qualities a communication must have in order to be an “external network” com-
18               munication.
19       “classifying the communication, based on the comparing”
20           o Appears in ’330 claim 1.
21           o Renders asserted ’330 claims 3 and 4 invalid.
22           o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
23               practice “classifying the communication, based on the comparing.” Neither the
24               claims nor the specification provide information on how to classify the commu-
25               nication based on the comparing. The patent does not detail whether the classi-
26               fication is based upon the act of comparing itself, or upon results of the compari-
27               son – which are similarly not disclosed or explained.
28                                                40
                                                    JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 42 of 58



 1       “classify[/classifying] the communication . . . as a system communication or an external
 2        network communication”;
 3            o Appears in ’330 claims 1 and 12.
 4            o Renders asserted ’330 claims 3, 4, 12, and 14 invalid.
 5            o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
 6                practice the “classifying . . .” limitations as broadly as VoIP-Pal appears to con-
 7                tend in its infringement contentions that the limitation should be construed. The
 8                patent discloses classifying the communication as for a “private network” or a
 9                “public network,” and not classifying simply between a “system communication”
10                and a “external network communication.”
11       “causing the at least one processor to access the at least one database to search for the
12        user profile for the second participant is based on the comparing at least a portion of the
13        second participant identifier with the at least one of the plurality of first participant at-
14        tributes”;
15            o Appears in ’330 claim 4.
16            o Renders asserted ’330 claim 4 invalid.
17            o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
18                practice “causing the at least one processor to access the at least one database to
19                search for the user profile for the second participant is based on the comparing at
20                least a portion of the second participant identifier with the at least one of the plu-
21                rality of first participant attributes.” Neither the claims nor the specification pro-
22                vide information on how to cause the at least one processor to access the at least
23                one database to search for the user profile for the second participant based on the
24                comparing at least a portion of the second participant identifier with the at least
25                one of the plurality of first participant attributes.       The patent does not detail
26                whether causing the at least one processor to access the at least one database to
27

28                                                   41
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 43 of 58



 1               search for the user profile for the second participant is based upon the act of com-
 2               paring itself, or upon results of the comparison – which are similarly not disclosed
 3               or explained.
 4       “classifying the communication is based on the causing the at least one processor to ac-
 5        cess the at least one database to search for the user profile for the second participant”;
 6           o Appears in ’330 claim 4.
 7           o Renders asserted ’330 claim 4 invalid.
 8           o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
 9               practice “classifying the communication is based on the causing the at least one
10               processor to access the at least one database to search for the user profile for the
11               second participant.” Neither the claims nor the specification provide information
12               on how to classify the communication based on causing the at least one processor
13               to access the at least one database to search for the user profile for the second
14               participant. The patent does not detail whether the classification is based upon
15               the act of causing the at least one processor to access the at least one database to
16               search for the user profile for the second participant, or upon results of the access
17               and search – which are similarly not disclosed or explained.
18       “communication blocking information”;
19           o Appears in ’330 claim 14.
20           o Renders asserted ’330 claim 14 invalid.
21           o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
22               practice the “communication blocking information” limitations. The patent does
23               not provide any definition for or qualities of what constitutes communication
24               blocking information.
25       “profile”;
26           o Appears in ’330 claims 1, 4, and 12.
27           o Renders asserted ’330 claims 4, 12, and 14 invalid.
28                                                  42
                                                     JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                 Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 44 of 58



 1           o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
 2               practice the “profile” limitations as broadly as VoIP-Pal appears to contend in its
 3               infringement contentions that the limitation should be construed, such as encom-
 4               passing a caller’s contacts list.
 5       “attributes”;
 6           o Appears in ’330 claims 1, 4, and 12.
 7           o Renders asserted ’330 claims 4, 12, and 14 invalid.
 8           o The ’330 Patent does not demonstrate possession of, or enable skilled artisans to
 9               practice the “attributes” limitations as broadly as VoIP-Pal appears to contend in
10               its infringement contentions that the limitation should be construed, such as en-
11               compassing entries in a caller’s contacts list.
12               c.       ’002 Patent
13       “controller”;
14           o Appears in ’002 claims 1 and 12.
15           o Renders asserted ’002 claims 1, 12, 22, 26, and 29 invalid.
16           o The ’002 Patent does not demonstrate possession of, or enable skilled artisans to
17               practice the “controller” limitations. Neither the claims nor the specification de-
18               fine a controller.
19       “system communication”;
20           o Appears in ’002 claims 1 and 12.
21           o Renders asserted ’002 claims 1, 12, 22, 26, and 29 invalid.
22           o The ’002 Patent does not demonstrate possession of, or enable skilled artisans to
23               practice the “system communication” limitations. Neither the claims nor the spec-
24               ification define a system communication, nor provide what qualities a communi-
25               cation must have in order to be a “system” communication.
26       “external network communication”;
27           o Appears in ’002 claims 1 and 12.
28                                                   43
                                                      JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                  Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 45 of 58



 1           o Renders asserted ’002 claims 1, 12, 22, 26, and 29 invalid.
 2           o The ’002 Patent does not demonstrate possession of, or enable skilled artisans to
 3               practice the “external network communication” limitations. Neither the claims
 4               nor the specification define an external network communication, nor provide what
 5               qualities a communication must have in order to be an “external network” com-
 6               munication.
 7       “communication blocking information”;
 8           o Appears in ’002 claim 26.
 9           o Renders asserted ’002 claim 26 invalid.
10           o The ’002 Patent does not demonstrate possession of, or enable skilled artisans to
11               practice the “communication blocking information” limitations. The patent does
12               not provide any definition for or qualities of what constitutes communication
13               blocking information.
14       “classifying the communication . . . as a system communication or an external network
15        communication, using the at least one processor;”
16           o Appears in ’002 claim 1.
17           o Renders asserted ’002 claims 1, 22, and 26 invalid.
18           o The ’002 Patent does not demonstrate possession of, or enable skilled artisans to
19               practice the “classifying . . .” limitations as broadly as VoIP-Pal appears to con-
20               tend in its infringement contentions that the limitation should be construed. The
21               patent discloses (albeit, without substantial detail) classifying the communication
22               as for a “private network” or a “public network,” and not classifying simply be-
23               tween a “system communication” and a “external network communication.”
24       “profile”;
25           o Appears in ’002 claims 1, 12, and 22.
26           o Renders asserted ’002 claims 1, 12, 22, 26, and 29 invalid.
27

28                                                44
                                                    JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 46 of 58



 1           o The ’002 Patent does not demonstrate possession of, or enable skilled artisans to
 2               practice the “profile” limitations as broadly as VoIP-Pal appears to contend in its
 3               infringement contentions that the limitation should be construed, such as encom-
 4               passing a caller’s contacts list.
 5       “attributes”;
 6           o Appears in ’002 claims 1 and 12.
 7           o Renders asserted ’002 claims 1, 12, 22, 26, and 29 invalid.
 8           o The ’002 Patent does not demonstrate possession of, or enable skilled artisans to
 9               practice the “attributes” limitations as broadly as VoIP-Pal appears to contend in
10               its infringement contentions that the limitation should be construed, such as en-
11               compassing entries in a caller’s contacts list.
12               d.       ’549 Patent
13       “system communication”;
14           o Appears in ’549 claims 1, 9, and 17.
15           o Renders asserted ’549 claims 2, 6, 9, 12, 17, and 24 invalid.
16           o The ’549 Patent does not demonstrate possession of, or enable skilled artisans to
17               practice the “system communication” limitations. Neither the claims nor the spec-
18               ification define a system communication, nor provide what qualities a communi-
19               cation must have in order to be a “system” communication.
20       “external network communication”;
21           o Appears in ’549 claims 1, 6, 8, 17, and 24.
22           o Renders asserted ’549 claims 2, 6, 9, 12, 17, and 24 invalid.
23           o The ’549 Patent does not demonstrate possession of, or enable skilled artisans to
24               practice the “external network communication” limitations. Neither the claims
25               nor the specification define an external network communication, nor provide what
26               qualities a communication must have in order to be an “external network” com-
27               munication.
28                                                   45
                                                      JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                  Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 47 of 58



 1       “communication blocking information”;
 2           o Appears in ’549 claim 12.
 3           o Renders asserted ’549 claim 12 invalid.
 4           o The ’549 Patent does not demonstrate possession of, or enable skilled artisans to
 5               practice the “communication blocking information” limitations. The patent does
 6               not provide any definition for or qualities of what constitutes communication
 7               blocking information.
 8       “determine whether the second participant device is operably configured to communi-
 9        cate via the communication system”; and
10           o Appears in ’549 claim 6.
11           o Renders asserted ’549 claim 6 invalid.
12           o The ’549 Patent does not demonstrate possession of, or enable skilled artisans to
13               “determine whether the second participant device is operably configured to com-
14               municate via the communication system.” The patent does not provide any infor-
15               mation on how to determine whether the second participant device is operably
16               configured to communicate via the communication system.
17       “using the at least one processor, to determine whether a further communication that
18        was initiated by the first participant to a third participant device is allowed to proceed.”
19           o Appears in ’549 claim 11.
20           o Renders asserted ’549 claim 11 invalid.
21           o The ’549 Patent does not demonstrate possession of, or enable skilled artisans to
22               practice “using the at least one processor, to determine whether a further commu-
23               nication that was initiated by the first participant to a third participant device is
24               allowed to proceed.” The patent does not provide any information on how to de-
25               termine if communication that was initiated by the first participant to a third par-
26               ticipant device is allowed to proceed, or what qualities such a communication
27               would have.
28                                                  46
                                                      JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                  Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 48 of 58



 1       “classifying the communication as a system communication or an external network com-
 2        munication;”
 3             o Appears in ’549 claim 1.
 4             o Renders asserted ’549 claims 2, 6, 9, and 12 invalid.
 5             o The ’549 Patent does not demonstrate possession of, or enable skilled artisans to
 6                practice the “classifying . . .” limitations as broadly as VoIP-Pal appears to con-
 7                tend in its infringement contentions that the limitation should be construed. The
 8                patent discloses classifying the communication as for a “private network” or a
 9                “public network,” and not classifying simply between a “system communication”
10                and a “external network communication.”
11       “profile”;
12             o Appears in ’549 claims 1, 8, 9, 17, and 24.
13             o Renders asserted ’549 claims 2, 6, 9, 12, 17, and 24 invalid.
14             o The ’549 Patent does not demonstrate possession of, or enable skilled artisans to
15                practice the “profile” limitations as broadly as VoIP-Pal appears to contend in its
16                infringement contentions that the limitation should be construed, such as encom-
17                passing a caller’s contacts list.
18       “attribute[(s)]”;
19             o Appears in ’549 claims 1, 11, 12, and 17.
20             o Renders asserted ’549 claims 2, 6, 9, 12, 17, and 24 invalid.
21             o The ’549 Patent does not demonstrate possession of, or enable skilled artisans to
22                practice the “attributes” limitations as broadly as VoIP-Pal appears to contend in
23                its infringement contentions that the limitation should be construed, such as en-
24                compassing entries in a caller’s contacts list.
25        5.      Invalidity Of The Asserted Patents Based On 35 U.S.C. § 112 For Indefi-
                  niteness.
26
27

28                                                    47
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
             Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 49 of 58



 1            The Asserted Claims of the Asserted Patents are invalid for failing to comply with the
 2   definiteness requirement of 35 U.S.C. § 112. Defendants note that Defendants’ charting of a
 3   prior art reference for a claim or limitation that Defendants contend is invalid for lack of definite-
 4   ness in no way represents an admission or concession that the scope of the claim or limitation is
 5   definite or ascertainable.
 6            Title 35 U.S.C. § 112 ¶ 2 requires that a patent claim “particularly point[] out and dis-
 7   tinctly claim[] the subject matter which the applicant regards as his invention.” Claim terms that
 8   fail to inform those skilled in the art “with reasonable certainty . . . about the scope of the inven-
 9   tion” fail the definiteness requirement of § 112 ¶ 2. Nautilus, Inc. v. Biosig Instruments, Inc.,
10   134 S. Ct. 2120, 2124 (2014).
11
              All Asserted Claims are invalid as indefinite because, at a minimum, the limitations iden-
12
     tified in this section, read in light of the intrinsic evidence, fail to inform those skilled in the art
13
     with reasonable certainty about the scope of the claimed inventions:
14
                     a.      ’762 Patent
15
             “call controller,” “controller”;
16
                 o Appears in ’762 claims 6 and 26
17
                 o Renders asserted ’762 claims 6, 36, and 30 invalid.
18
                 o The ’762 Patent fails to inform those skilled in the art with reasonable certainty
19
                     about the scope of the term “call controller” or “controller.” Neither the claims
20
                     nor the specification define a call controller or controller.
21
             “first network”;
22
                 o Appears in ’762 claims 1, 21, and 25.
23
                 o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
24
                 o The ’762 Patent fails to inform those skilled in the art with reasonable certainty
25
                     about the scope of the term “first network.” Neither the claims nor the specifica-
26
                     tion define a first network, nor provide what qualities a network must have in
27
                     order to be a “first” network.
28                                                      48
                                                          JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                      Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 50 of 58



 1       “second network”;
 2           o Appears in ’762 claims 1, 21, and 25.
 3           o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
 4           o The ’762 Patent fails to inform those skilled in the art with reasonable certainty
 5               about the scope of the term “second network.” Neither the claims nor the speci-
 6               fication define a second network, nor provide what qualities a network must have
 7               in order to be a “second” network.
 8       “third network”;
 9           o Appears in ’762 claims 2, 6, 21, and 26.
10           o Renders asserted ’762 claims 6, 21, and 26 invalid.
11           o The ’762 Patent does not demonstrate possession of, or enable skilled artisans to
12               practice the “third network” limitations. Neither the claims nor the specification
13               define a third network, nor provide what qualities a network must have in order
14               to be a “third” network.
15       “first network classification criterion”;
16           o Appears in ’762 claims 1, 21, and 25.
17           o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
18           o The ’762 Patent fails to inform those skilled in the art with reasonable certainty
19               about the scope of the term “first network classification criterion.” Neither the
20               claims nor the specification explain what the criterion or criteria are e.g., what
21               criteria correlate with the first network.
22       “second network classification criterion”;
23           o Appears in ’762 claims 1, 21, and 25.
24           o Renders asserted ’762 claims 6, 16, 21, 26, and 30 invalid.
25           o The ’762 Patent fails to inform those skilled in the art with reasonable certainty
26               about the scope of the term “second network classification criterion.” Neither the
27

28                                                    49
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 51 of 58



 1               claims nor the specification explain what the criterion or criteria are e.g., what
 2               criteria correlate with the second network.
 3       “third network classification criterion”;
 4           o Appears in ’762 claims 2, 6, 21, and 26.
 5           o Renders asserted ’762 claims 6, 21, and 26 invalid.
 6           o The ’762 Patent fails to inform those skilled in the art with reasonable certainty
 7               about the scope of the term “third network classification criterion.” Neither the
 8               claims nor the specification explain what the criterion or criteria are e.g., what
 9               criteria correlate with the third network.
10               b.       ’330 Patent
11       “controller”;
12           o Appears in ’330 claims 1 and 12.
13           o Renders asserted ’330 claims 3, 4, 12, and 14 invalid.
14           o The ’762 Patent fails to inform those skilled in the art with reasonable certainty
15               about the scope of the term “controller.” Neither the claims nor the specification
16               define a controller.
17       “system communication”;
18           o Appears in ’330 claims 1, 12, and 13.
19           o Renders asserted ’330 claims 3, 4, 12, and 14 invalid.
20           o The ’330 Patent fails to inform those skilled in the art with reasonable certainty
21               about the scope of the term “system communication.” Neither the claims nor the
22               specification define a system communication, nor provide what qualities a com-
23               munication must have in order to be a “system” communication.
24       “external network communication”;
25           o Appears in ’330 claims 1, 12, and 13.
26           o Renders asserted ’330 claims 3, 4, 12, and 14 invalid.
27

28                                                    50
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 52 of 58



 1            o The ’330 Patent fails to inform those skilled in the art with reasonable certainty
 2                about the scope of the term “external network communication.” Neither the
 3                claims nor the specification define an external network communication, nor pro-
 4                vide what qualities a communication must have in order to be an “external net-
 5                work” communication.
 6       “classifying the communication, based on the comparing”
 7            o Appears in ’330 claim 1.
 8            o Renders asserted ’330 claims 3 and 4 invalid.
 9            o The ’330 Patent fails to inform those skilled in the art with reasonable certainty
10                about the scope of the term “classifying the communication, based on the com-
11                paring.” Neither the claims nor the specification provide information on how to
12                classify the communication based on the comparing. The patent does not detail
13                whether the classification is based upon the act of comparing itself, or upon results
14                of the comparison – which are similarly not disclosed or explained.
15       “causing the at least one processor to access the at least one database to search for the
16        user profile for the second participant is based on the comparing at least a portion of the
17        second participant identifier with the at least one of the plurality of first participant at-
18        tributes”;
19            o Appears in ’330 claim 4.
20            o Renders asserted ’330 claim 4 invalid.
21            o The ’330 Patent fails to inform those skilled in the art with reasonable certainty
22                about the scope of the limitation “causing the at least one processor to access the
23                at least one database to search for the user profile for the second participant is
24                based on the comparing at least a portion of the second participant identifier with
25                the at least one of the plurality of first participant attributes.” Neither the claims
26                nor the specification provide information on how to cause the at least one proces-
27                sor to access the at least one database to search for the user profile for the second
28                                                   51
                                                       JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                   Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 53 of 58



 1               participant based on the comparing at least a portion of the second participant
 2               identifier with the at least one of the plurality of first participant attributes. The
 3               patent does not detail whether causing the at least one processor to access the at
 4               least one database to search for the user profile for the second participant is based
 5               upon the act of comparing itself, or upon results of the comparison – which are
 6               similarly not disclosed or explained.
 7       “classifying the communication is based on the causing the at least one processor to ac-
 8        cess the at least one database to search for the user profile for the second participant”;
 9           o Appears in ’330 claim 4.
10           o Renders asserted ’330 claim 4 invalid.
11           o The ’330 Patent fails to inform those skilled in the art with reasonable certainty
12               about the scope of the limitation “classifying the communication is based on the
13               causing the at least one processor to access the at least one database to search for
14               the user profile for the second participant.” Neither the claims nor the specifica-
15               tion provide information on how to classify the communication based on causing
16               the at least one processor to access the at least one database to search for the user
17               profile for the second participant. The patent does not detail whether the classi-
18               fication is based upon the act of causing the at least one processor to access the at
19               least one database to search for the user profile for the second participant, or upon
20               results of the access and search – which are similarly not disclosed or explained.
21       “communication blocking information”;
22           o Appears in ’330 claim 14.
23           o Renders asserted ’330 claim 14 invalid.
24           o The ’330 Patent fails to inform those skilled in the art with reasonable certainty
25               about the scope of the term “communication blocking information.” The patent
26               does not provide any definition for or qualities of what constitutes communication
27               blocking information.
28                                                  52
                                                     JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                 Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 54 of 58



 1               c.       ’002 Patent
 2       “controller”;
 3           o Appears in ’002 claims 1 and 12.
 4           o Renders asserted ’002 claims 1, 12, 22, 26, and 29 invalid.
 5           o The ’002 Patent fails to inform those skilled in the art with reasonable certainty
 6               about the scope of the term “controller.” Neither the claims nor the specification
 7               define a controller.
 8       “system communication”;
 9           o Appears in ’002 claims 1 and 12.
10           o Renders asserted ’002 claims 1, 12, 22, 26, and 29 invalid.
11           o The ’002 Patent fails to inform those skilled in the art with reasonable certainty
12               about the scope of the term “system communication.” Neither the claims nor the
13               specification define a system communication, nor provide what qualities a com-
14               munication must have in order to be a “system” communication.
15       “external network communication”;
16           o Appears in ’002 claims 1 and 12.
17           o Renders asserted ’002 claims 1, 12, 22, 26, and 29 invalid.
18           o The ’002 Patent fails to inform those skilled in the art with reasonable certainty
19               about the scope of the term “external network communication.” Neither the
20               claims nor the specification define an external network communication, nor pro-
21               vide what qualities a communication must have in order to be an “external net-
22               work” communication.
23       “communication blocking information”;
24           o Appears in ’002 claim 26.
25           o Renders asserted ’002 claim 26 invalid.
26           o The ’002 Patent fails to inform those skilled in the art with reasonable certainty
27               about the scope of the term “communication blocking information.” The patent
28                                               53
                                                   JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                               Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
         Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 55 of 58



 1               does not provide any definition for or qualities of what constitutes communication
 2               blocking information.
 3               d.     ’549 Patent
 4       “system communication”;
 5           o Appears in ’549 claims 1, 9, and 17.
 6           o Renders asserted ’549 claims 2, 6, 9, 12, 17, and 24 invalid.
 7           o The ’549 Patent fails to inform those skilled in the art with reasonable certainty
 8               about the scope of the term “system communication.” Neither the claims nor the
 9               specification define a system communication, nor provide what qualities a com-
10               munication must have in order to be a “system” communication.
11       “external network communication”;
12           o Appears in ’549 claims 1, 6, 8, 17, and 24.
13           o Renders asserted ’549 claims 2, 6, 9, 12, 17, and 24 invalid.
14           o The ’549 Patent fails to inform those skilled in the art with reasonable certainty
15               about the scope of the term “external network communication.” Neither the
16               claims nor the specification define an external network communication, nor pro-
17               vide what qualities a communication must have in order to be an “external net-
18               work” communication.
19       “communication blocking information”;
20           o Appears in ’549 claim 12.
21           o Renders asserted ’549 claim 12 invalid.
22           o The ’549 Patent fails to inform those skilled in the art with reasonable certainty
23               about the scope of the term “communication blocking information.” The patent
24               does not provide any definition for or qualities of what constitutes communication
25               blocking information.
26       “determine whether the second participant device is operably configured to communi-
27        cate via the communication system”; and
28                                               54
                                                    JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
            Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 56 of 58



 1                o Appears in ’549 claim 6.
 2                o Renders asserted ’549 claim 6 invalid.
 3                o The ’549 Patent fails to inform those skilled in the art with reasonable certainty
 4                   about the scope of the limitation “determine whether the second participant device
 5                   is operably configured to communicate via the communication system.” The pa-
 6                   tent does not provide any information on how to determine whether the second
 7                   participant device is operably configured to communicate via the communication
 8                   system.
 9          “using the at least one processor, to determine whether a further communication that
10           was initiated by the first participant to a third participant device is allowed to proceed.”
11                o Appears in ’549 claim 11.
12                o Renders asserted ’549 claim 11 invalid.
13                o The ’549 Patent fails to inform those skilled in the art with reasonable certainty
14                   about the scope of the limitation “using the at least one processor, to determine
15                   whether a further communication that was initiated by the first participant to a
16                   third participant device is allowed to proceed.” The patent does not provide any
17                   information on how to determine if communication that was initiated by the first
18                   participant to a third participant device is allowed to proceed, or what qualities
19                   such a communication would have.
20   Defendants reserve the right to amend this list.
21           6.      The Asserted Patents Are Directed to Patent-Ineligible Subject Matter
22           All of the Asserted Claims of the Asserted Patents are invalid under 35 U.S.C. § 101 for
23   claiming ineligible subject matter. The basis for the invalidity of the claims under § 101 is set
24   forth in Defendants’ motion to dismiss. See VoIP-Pal.com, Inc. v. Amazon, Inc., No. 18-cv-
25   07020-LHK, Dkt. No. 42; VoIP-Pal.com, Inc. v. Apple Inc., No. 18-cv-06216, Dkt. No. 57.
26
27

28                                                      55
                                                         JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                     Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
          Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 57 of 58



 1          7.      Document Production
 2          Pursuant to the Court’s Scheduling Order and concurrent with service of these Initial In-

 3   validity Contentions, Defendants are also producing documents related to their Initial Invalidity

 4   Contentions. The copies of the documents will be sent under separate cover.

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                  56
                                                      JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                  Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
            Case 5:20-cv-02460-LHK Document 85-3 Filed 06/17/21 Page 58 of 58



 1   Dated: March 18, 2019
 2

 3

 4
      By:    /s/ Peter C. Magic                         By:    /s/ Daniel T. Shvodian
 5           Peter C. Magic                                      Daniel T. Shvodian

 6     DESMARAIS LLP                                    PERKINS COIE LLP
       John M. Desmarais (SBN 320875)                   Daniel T. Shvodian (SBN 184576)
 7     Ameet A. Modi (admitted pro hac vice)            James F. Valentine (SBN 149269)
       Robert A. Harrits (admitted pro hac vice)        3150 Porter Drive
 8     Michael J. X. Matulewicz-Crowley (admit-         Palo Alto, CA 94304-1212
       ted pro hac vice)                                Telephone: (650) 838-4300
 9     230 Park Avenue                                  Facsimile: (650) 838-4489
       New York, NY 10169                               DShvodian@perkinscoie.com
10     Telephone: (212) 351-3400                        JValentine@perkinscoie.com
       Facsimile: (212) 351-3401
11     jdesmarais@desmaraisllp.com
       amodi@desmaraisllp.com                           Attorneys for Defendants Amazon.com, Inc.
12     rharrits@desmaraisllp.com                        and Amazon Technologies, Inc.
       mmatulewicz-crowley@desmaraisllp.com
13
       Peter C. Magic (SBN 278917)
14     101 California Street
       San Francisco, CA 94111
15     Telephone: (415) 573-1900
       Facsimile: (415) 573-1901
16     pmagic@desmaraisllp.com

17     Attorneys for Defendant Apple Inc.

18

19

20

21

22

23

24

25

26
27

28                                                 57
                                                    JOINT INVALIDITY CONTENTIONS OF APPLE AND AMAZON
                                                                Case Nos. 18-cv-06216-LHK and 18-cv-07020-LHK
